DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 08/14/2019 wherein claims 1 – 14 are pending and ready for examination.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/14/2019 and 08/4/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Applicant is advised that should claims 3 and 5 be found allowable, claims 4 and 6-8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a first receiving unit for receiving; a distribution unit for distributing; a storage unit for storing; a second receiving unit; and an execution unit for executing in claim1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites a first receiving unit for receiving; a distribution unit for distributing; a storage unit for storing; a second receiving unit; and an execution unit for executing.  

As per first and second receiving units, the instant disclosure does not provide for any structure, material, or act that limits the application of receiving instructions from what is routine 
 
As per a distribution unit that distributes the content, the instant disclosure does not provide any structure, material, or act that that limits the application of distributing content.  The specification at least at location [0086]… the Distribution Unit 313 functions as a distribution unit that distributes content in response to the instruction.  Figure 11 illustrates Content Server 3 that includes Distribution Unit 313 as a box with no accompanying structure.

As per a storage unit that stores the content, the instant disclosure does not provide any structure, material, or act that that limits the application of storing content.  The specification at least at location [0087]… the Storage control unit 411 causes the log DB 421 of the storage unit 42 to store the event that the content has been distributed by the distribution unit 313 in response to the instruction received by the receiving unit 311.  Figure 11 illustrates Log Server 4 that includes Storage Unit 411 as a box with no accompanying structure.
As per an execution unit for executing instructions, the instant disclosure does not provide any structure, material, or act that that limits the application of storing content.  The specification at least at location [0078] states …the control unit 31 of the content server 3 functions as a receiving unit 311, a registration unit 312, a distribution unit 313, and an execution unit 314 by reading and executing programs stored in the storage unit 32.  Figure 11 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the                            statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims1-4, 9-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) and  35 U.S.C. 102 (a)(2) as being anticipated by Ginter, Karl L. et al US 20090043652 A1, February 12, 2009, hereafter referred to as Ginter.

            As to claim 1, Ginter teaches an information processing system – Ginter [1963] FIG. 77 shows a further example of a virtual distribution environment 100 chain of handling and control provided by the present invention. Here, the claimed ‘information processing system’ is taught by Ginter as ‘virtual distribution environment 100’), comprising:
          a first receiving unit that receives - Ginter [1963] VDE distributors 106 may also include "end-users" who provide electronic information to other end-users. Here, the claimed ‘first receiving unit’ is taught by Ginter as ‘VDE distributors 106’), from a first user - Ginter [1963] In addition, FIG. 77 shows several different content users 112(1), 112(2), . . . , 112(n) that may all be subject to the "jurisdiction" of the client administrator 700.  Here, the claimed ‘first user’ is taught by Ginter as ‘112(1)’, an instruction to distribute content that the first user owns to a second user - Ginter [1973]  The arrangement by which one VDE participant acts on behalf of another is called a "proxy." Audit, distribution, and other important rights may be "proxied. Here, the claimed ‘instruction’ is taught by Ginter as ‘rights’ because they denote permissions of the requester whereas the claimed ‘first user’ is taught by Ginter as ‘VDE participant’ whereas the claimed ‘second user’ is taught by Ginter as ‘another’ because another VDE may serve as a proxy to distribute content);
           a distribution unit that distributes the content to the second user based on the
instruction - Ginter [1963] VDE distributors 106 may also include "end-users" who provide electronic information to other end-users." Note, the claimed ‘distribution unit’ is taught by Ginter as ‘VDE distributors 106’ because the VDE 106 distributes the content to Client Administrator 700 which is also both a distributor and execution unit);
          a storage unit that stores information that the content is distributed by the
distribution unit – Ginter [0387] Information utility 200 may include …a content and message storage 200g may store information for use by participants within or outside of information utility 200.  Here, information utility 200 is part of the virtual Distribution Environment of Figure 77);
           a second receiving unit that receives, from a third user, a request to use content that the third user owns – Ginter [1963] Client administrator 700 may be, for example, a further rights distributor within a corporation or other organization that distributes rights to employees or other organization participant units (such as divisions, departments, networks, and or groups, etc.) subject to organization-specific "rules and control information. Here, the claimed ‘second receiving unit’ is taught by Ginter as ‘Client administrator 700’.  The claimed ‘third user’ is taught by Ginter as ‘employees or other organization participant units’ because the rights convey a conditional ownership); and
an execution unit that executes processing in accordance with the request – Ginter [1963] Client administrator 700 may be, for example, a further rights distributor within a corporation or other organization that distributes rights to employees or other organization participant units (such as divisions, departments, networks, and or groups, etc.) subject to organization-specific "rules and control information. Here, the claimed ‘execution unit’ is taught by Ginter as ‘Client administrator 700’ whereby the administrator servers as a distribution unit and distributes content and an execution unit that executes the sending of the content.  The multi-function administrator has a processor and therefore executes instructions which are to receive and distribute content) in a case where the content identified by the request is determined as content that has been distributed by the distribution unit – Ginter [1966]…VDE appliance reinitialization/update services.  Here, the claimed ‘determined content...exists’ is taught by Ginter as ‘update services’ because the content must have already been distributed if it is to be updated) based on the information stored in the storage unit – Ginter [0387] Information utility 200 may include …a content and message storage 200g may store information for use by participants within or outside of information utility 200.  Here, information utility 200 is part of the virtual Distribution Environment of Figure 77).

         As to claim 2, Ginter teaches the information processing system according to claim 1.  wherein the execution unit does not execute the processing in a case where the content identified by the request is determined as having been distributed without involving the distribution unit – Ginter [0177]… support "launchable" content, that is content that can be provided by a content provider to an end-user, who can then copy or pass along the content to other end-user parties without requiring the direct participation of a content provider to register and/or otherwise initialize the content for use. This content goes "out of (the traditional distribution) channel" in the form of a "traveling object.").  Here, the claimed ‘execution unit’ is taught by Ginter as ‘traditional distribution channel’ because administrator 700 is a part of the traditional distribution channel.  The claimed ‘without involving the distribution unit’ is taught by Ginter as ‘out of channel’ which would bypass the VDE right/distributor 106 and Client Administrator 700).

        As to claim 3, Ginter teaches the information processing system according to claim 1,
wherein the execution unit deletes the content owned by the third user in a case          where the content identified by the request is determined as having been distributed without involving the distribution unit – Ginter [2020 and 0177] since at ‘2020 The administrative systems ... generate administrative "events." These … processes include … deleting information from any portion of any VDE record may be administrative events.  Here, the claimed ‘without involving the distribution unit’ is taught by Ginter as ‘potentially protected processes within the VDE’ whereby any processes outside of the environment may be deleted by the administrator systems, since at ‘0177 support "launchable" content, that is content that can be provided by a content provider to an end-user, who can then copy or pass along the content to other end-user parties without requiring the direct participation of a content provider to register and/or otherwise initialize the content for use. This content goes "out of (the traditional distribution) channel" in the form of a "traveling object."  Here, the claimed ‘execution unit’ is taught by Ginter as ‘traditional distribution channel’ because administrator 700 is a part of the traditional distribution channel.  The claimed ‘without involving the distribution unit’ is taught by Ginter as ‘out of channel’ which would bypass the VDE right/distributor 106 and Client Administrator 700).
          As to claim 4, Ginter teaches the information processing system according to claim 2,
wherein the execution unit deletes the content owned by the third user in a case
where the content identified by the request is determined as having been distributed without involving the distribution unit – Ginter [2020 and 0177] since at ‘2020 The administrative systems ... generate administrative "events." These … processes include … deleting information from any portion of any VDE record may be administrative events.  Here, the claimed ‘without involving the distribution unit’ is taught by Ginter as ‘potentially protected processes within the VDE’ whereby any processes outside of the environment may be deleted by the administrator systems, since at ‘0177 support "launchable" content, that is content that can be provided by a content provider to an end-user, who can then copy or pass along the content to other end-user parties without requiring the direct participation of a content provider to register and/or otherwise initialize the content for use. This content goes "out of (the traditional distribution) channel" in the form of a "traveling object."  Here, the claimed ‘execution unit’ is taught by Ginter as ‘traditional distribution channel’ because administrator 700 is a part of the traditional distribution channel.  The claimed ‘without involving the distribution unit’ is taught by Ginter as ‘out of channel’ which would bypass the VDE right/distributor 106 and Client Administrator 700).

            As to claim 9, Ginter teaches the information processing system according to claim 1,
wherein, in a case where the content identified by the request is determined as
having been distributed by the distribution unit, the execution unit notifies a user having
authority to permit a user to use the content, of the request – Ginter [1834] the user is permitted to set "limits" such as, for example, the session dollar limit amount (field 2666), a total transaction dollar limit amount (field 2668), a time limit (in minutes) (field 2670), and a "unit limit" (in number of units such as paragraphs, pages, etc.) (field 2672). Once the user has made her selections, she may "click on" the OKAY button (2674) to confirm the limit selections and cause them to take effect).

            As to claim 10, Ginter teaches the information processing system according to claim 1, wherein, in a case where the content identified by the request is determined as
having been distributed by the distribution unit, the execution unit executes processing to permit the third user to use the content – Ginter [1843 and 1843] since at ’43 FIG. 72C shows a secondary dialog that is presented to the user by the "pop-up" user interface 686 when the "More options" button 2664 in FIG. 72B is selected by the user. since at ‘43. the user is permitted to set "limits" such as, for example, the session dollar limit amount (field 2666), a total transaction dollar limit amount (field 2668), a time limit (in minutes) (field 2670), and a "unit limit" (in number of units such as paragraphs, pages, etc.) (field 2672). Once the user has made her selections, she may "click on" the OKAY button (2674) to confirm the limit selections and cause them to take effect.  Here, the claimed ‘request’ is illustrated by Ginter as pop up screen of Figure 72C whereas the request parameters are indicated by the thresholds or limits input in the fields by the user). 

             As to claim 11, Ginter teaches the information processing system according to claim 1,
wherein, in a case where the content identified by the instruction is determined as
having been distributed by the distribution unit - Ginter [0393] Arrow 110 shows the distributor 106 distributing rights to use the content by sending the content's "rules and controls" to a content user 112 such as a consumer. The content user 112 uses the content in accordance with the usage-related "rules and controls." Here, the claimed ‘instruction’ is taught by Ginter as ‘arrow 110’ because rules instruct content usage) based on the information stored in the storage unit, the distribution unit distributes the content in accordance with the instruction – Ginter [0387] Information utility 200 may include …a content and message storage 200g may store information for use by participants within or outside of information utility 200.  Here, information utility 200 is part of the virtual Distribution Environment of Figure 77).

              As to claim 13, Ginter teaches the information processing system according to claim 1,wherein the storage unit further stores information of a user by which the content is
firstly owned - Ginter [2280] …If permitted by senior control information (for example, from creator 102 as may be modified by the repository 200g), power user 112d may add her own restrictions to such usage permissions, and, in a case where the first user is determined as the user by which the content identified by the instruction is firstly owned, based on the information stored in the storage unit, the distribution unit distributes the content in accordance with the instruction - Ginter [2280] Power user 112d may then transmit such VDE protected content and usage permissions to the laptop computer 3506 and the settop appliance 3508 using VDE secure communications techniques.  Here, the claimed ‘storage unit’ is taught by Ginter as ‘repository 200g’ which was earlier noted as part of information processing system 200 depicted in Figures 1 and 77 whereas the claimed ‘firstly owned’ is taught by Ginter as ‘creator 102’ whereas the claimed ‘instruction’ is taught by Ginter as ‘usage permissions’).

           As to claim 14, Ginter teaches a non-transitory computer readable medium – Ginter [0451] a CD ROM disk 620 or other storage medium); storing a program that causes a computer to execute a process for information processing – Ginter [0437]… Hardware 506 preferably contains a processor to perform instructions specified by firmware 508. "Hardware" 506 also contains long-term and short-term memories to store information securely so it can't be tampered with), the process comprising:
             receiving, from a first user, an instruction to distribute content that the first user
owns to a second user – Ginter [0391] Arrow 104 shows the content creator 102 sending the "rules and controls" associated with the content to a VDE rights distributor 106 ("distributor") over an electronic highway 108.  Here, the claimed ‘instruction’ is taught by Ginter as ‘arrow 104’ whereas the claimed ‘first user’ is taught by Ginter as ‘content creator 102’ whereas the claimed ‘second user’ is taught by Ginter as either ‘VDE rights distributor’ or one of ‘users 122’ depicted in Figure 77 via electronic highway 108. VDE rights);
            distributing the content to the second user based on the instruction – Ginter [0393] Arrow 110 shows the distributor 106 distributing rights to use the content by sending the content's "rules and controls" to a content user 112 such as a consumer. The content user 112 uses the content in accordance with the usage-related "rules and controls)";
storing information that the content is distributed in a memory – Ginter [0304] FIGS. 25A-25C show examples of "map meters.  Here the claimed ‘storing’ is taught by Ginter as ‘map meter’ because usage information is stored whereas the claimed ‘distributed’ is taught by Ginter as ‘map’ as the map is an index of where content is deposited);
          receiving, from a third user, a request to use content that the third user owns; and
executing processing in accordance with the request in a case where the content
identified by the request is determined as content that has been distributed by the computer, based on the information stored in the memory - Ginter [1738] When an electronic appliance 600 receives a component assembly, an encrypted part of the assembly may contain a value that is known only to the party or PPE 650 that supplied the assembly. This value may be saved with information that must eventually returned to the assembly supplier (e.g., audit, billing and related information). When a component supplier requests that information be reported, the value may be provided by the supplier so that the local electronic appliance 600 can check it against the originally supplied value to ensure that the request is legitimate. Here, the claimed ‘third user’ is taught by Ginter as ‘component supplier’ whereas the claimed ‘content’ is taught by Ginter as ‘information be reported’.  The claimed ‘determined’ is taught by Ginter as ‘check’. One of ordinary skill in the art would know that the claimed ‘value’ being supplied was held in storage by the local device else no verification could be performed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ginter in view of Thorpe; Jason R. et al, US 20150350342 A1, December 30, 2014, hereafter referred to as Thorpe.

           As to claim 5, Ginter teaches the information processing system according to claim 1.  GINTER DOES NOT TEACH wherein, in a case where the content identified by the request is determined as
           having been distributed without involving the distribution unit, the execution unit notifies any of a user that has owned the content that the content has been distributed without involving the distribution unit, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME ART OF ENDEAVOR THORPE TEACHES wherein, in a case where the content identified by the request is determined as having been distributed without involving the distribution unit, the execution unit notifies any of a user that has owned the content that the content has been distributed without involving the distribution unit – Thorpe [0041] After adding the local caching server 106 and the server listen ranges from the registration request to a record of available local caching servers, registration server 120 sends a confirmation response to local caching server 106 (step 310). The confirmation response includes, among other information, a confirmation that local caching server 106 was successfully registered with registration server 120 for the server listen ranges included in the registration request. Here, the claimed ‘distribution unit’ is taught by Thorpe as ‘server 120’.  The claimed ‘notifies’ is taught by Thorpe as ‘confirmation response’ whereas the claimed ‘execution unit’ is taught by Thorpe as ‘local caching server 106’.  The claimed ‘content identified’ is taught by Thorpe as ‘listen ranges’ which captures the device.  Thus, the manner of enhancing a VDE rights distributor 106 ("distributor") of Ginter was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Thorpe.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been capable of applying this known “improvement” technique of notification to the user of forward caching while receiving the same function to the prior art VDE rights distributor 106 of Ginter and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized Thorpe’s notification to the user of local caching would result alerts the user that the content did not come from).

        As to claim 6, Ginter teaches the information processing system according to claim 1.  GINTER DOES NOT TEACH wherein, in a case where the content identified by the request is determined as
           having been distributed without involving the distribution unit, the execution unit notifies any of a user that has owned the content that the content has been distributed without involving the distribution unit, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME ART OF ENDEAVOR THORPE TEACHES wherein, in a case where the content identified by the request is determined as having been distributed without involving the distribution unit, the execution unit notifies any of a user that has owned the content that the content has been distributed without involving the distribution unit – Thorpe [0041] After adding the local caching server 106 and the server listen ranges from the registration request to a record of available local caching servers, registration server 120 sends a confirmation response to local caching server 106 (step 310). The confirmation response includes, among other information, a confirmation that local caching server 106 was successfully registered with registration server 120 for the server listen ranges included in the registration request. Here, the claimed ‘distribution unit’ is taught by Thorpe as ‘server 120’ whereas the claimed ‘execution unit’ is taught by Thorpe as ‘local caching server 106’.  The claimed ‘content identified’ is taught by Thorpe as ‘listen ranges’ which captures the device.  Thus, the manner of enhancing a VDE rights distributor 106 ("distributor") of Ginter was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Thorpe.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been capable of applying this known “improvement” technique of notification to the user of forward caching while receiving the same function to the prior art VDE rights distributor 106 of Ginter and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized Thorpe’s notification to the user of local caching would result alerts the user that the content did not come from).

          As to claim 7 Ginter teaches the information processing system according to claim 1.  GINTER DOES NOT TEACH wherein, in a case where the content identified by the request is determined as
           having been distributed without involving the distribution unit, the execution unit notifies any of a user that has owned the content that the content has been distributed without involving the distribution unit, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME ART OF ENDEAVOR THORPE TEACHES wherein, in a case where the content identified by the request is determined as having been distributed without involving the distribution unit, the execution unit notifies any of a user that has owned the content that the content has been distributed without involving the distribution unit – Thorpe [0041] After adding the local caching server 106 and the server listen ranges from the registration request to a record of available local caching servers, registration server 120 sends a confirmation response to local caching server 106 (step 310). The confirmation response includes, among other information, a confirmation that local caching server 106 was successfully registered with registration server 120 for the server listen ranges included in the registration request. Here, the claimed ‘distribution unit’ is taught by Thorpe as ‘server 120’ whereas the claimed ‘execution unit’ is taught by Thorpe as ‘local caching server 106’.  The claimed ‘content identified’ is taught by Thorpe as ‘listen ranges’ which captures the device.  Thus, the manner of enhancing a VDE rights distributor 106 ("distributor") of Ginter was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Thorpe.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been capable of applying this known “improvement” technique of notification to the user of forward caching while receiving the same function to the prior art VDE rights distributor 106 of Ginter and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized Thorpe’s notification to the user of local caching would result alerts the user that the content did not come from).

             As to claim 8, Ginter teaches the information processing system according to claim 1.  GINTER DOES NOT TEACH wherein, in a case where the content identified by the request is determined as
           having been distributed without involving the distribution unit, the execution unit notifies any of a user that has owned the content that the content has been distributed without involving the distribution unit, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME ART OF ENDEAVOR THORPE TEACHES wherein, in a case where the content identified by the request is determined as having been distributed without involving the distribution unit, the execution unit notifies any of a user that has owned the content that the content has been distributed without involving the distribution unit – Thorpe [0041] After adding the local caching server 106 and the server listen ranges from the registration request to a record of available local caching servers, registration server 120 sends a confirmation response to local caching server 106 (step 310). The confirmation response includes, among other information, a confirmation that local caching server 106 was successfully registered with registration server 120 for the server listen ranges included in the registration request. Here, the claimed ‘distribution unit’ is taught by Thorpe as ‘server 120’ whereas the claimed ‘execution unit’ is taught by Thorpe as ‘local caching server 106’.  The claimed ‘content identified’ is taught by Thorpe as ‘listen ranges’ which captures the device.  Thus, the manner of enhancing a VDE rights distributor 106 ("distributor") of Ginter was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Thorpe.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been capable of applying this known “improvement” technique of notification to the user of forward caching while receiving the same function to the prior art VDE rights distributor 106 of Ginter and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized Thorpe’s notification to the user of local caching would result alerts the user that the content did not come from).
            
             As to claim 12, Ginter teaches the information processing system according to claim 1. GINTER DOES NOT TEACH wherein, in a case where the content identified by the instruction is determined as having been distributed without involving the distribution unit, the distribution unit does not distribute the content, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME ART OF ENDEAVOR THORPE TEACHES wherein, in a case where the content identified by the instruction is determined as having been distributed without involving the distribution unit, the distribution unit does not distribute the content – Thorpe [0040] When registration server 120 is able to verify the registration request (step 304), registration server 120 adds local caching server 106 and the server listen ranges from the registration request to a record of available local caching servers in registration server 120 (step 308). Generally, the record of available local caching servers includes a listing of registered local caching servers, each of which is associated with corresponding server listen ranges. As described in more detail below, the record is subsequently used (i.e., searched) to find local caching servers that can provide content to client electronic devices. Here, the claimed ‘content’ is taught by Thorpe as ‘listen ranges’ because the request identifies the ranges of data to be captured via the request.  The claimed ‘instruction’ is taught by Thorpe as ‘request’ whereas the claimed ‘distributed’ is taught by Thorpe as ‘adds…record of available servers’ other caching servers can interrogate.  The claimed ‘distribution unit’ is illustrated by Thorpe as ‘Content Distribution Network 118 in Figure 1 which does not distribute the content.  Thus, the manner of enhancing a VDE rights distributor 106 ("distributor") of Ginter was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Thorpe.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been capable of applying this known “improvement” technique of notification to the user of forward caching while receiving the same function to the prior art VDE rights distributor 106 of Ginter and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized Thorpe’s notification to the user of local caching would result alerts the user that the content did not come from VDE distributor).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 2491                                                                                                                                                                                                        09/01/2021